Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – claims 1-12 and 32-33.
Species II – claims 13-18 and 23-31.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species:
Species I  are directed to power sourcing system, utilizing a sensing circuit having a sensing input coupled to the power source input
Species II are directed to a power sourcing equipment system and process, utilizing a sensing circuit coupled to the power source node between the power source node and all of 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Lawrence J Bassuk (Reg. No. 29,043) on 02/01/2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-12 and 32-33. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-18 and 23-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ferentz et al., US Patent Appl. Pub. No. 2008/0114998.
Regarding claim 1, Ferentz discloses a power sourcing system comprising (Fig(s) 5 and 6):
a power source input (Power Source 50, Fig. 5);
a first network port (port 85, displayed on top in Fig. 5) having a first power input (output of variable current limiter 320, coupled to port 85 displayed on top in Fig. 5) and being adapted to be coupled to a first powered device (PD 20, coupled to port 85 displayed on top in Fig. 5) having a first power consumption priority (PD coupled with the port with lowest priority – paragraph 0073, lines 7-10);
a first module (electronically controlled switch 80 plus variable current limiter 320, implemented as a single component, coupled to port 85 displayed on top in Fig. 5 – paragraph 0063, lines 3-9) having a first source input coupled to the power source input (Fig. 5), having a first module output coupled to the first power input (Fig. 5), and having a first power control input (paragraph 0060);

a second module (electronically controlled switch 80 plus variable current limiter 320, implemented as a single component, coupled to the corresponding another port 85 displayed in Fig. 5 – paragraph 0063, lines 3-9) having a second source input coupled to the power source input (Fig. 5), having a second module output coupled to the second power input, and having a second power control input (paragraph 0060);
a sensing circuit (formed by the combination of voltage sensor 100 and current sensors 90 – paragraph 0062, lines 3-10) having a sensing input coupled to the power source input (Fig. 5) and having a power consumption output providing a power consumption parameter (paragraph 0068, lines 1-6); and
controller circuitry (Control circuitry 310, Fig. 5) having a power consumption input coupled to the power consumption output (inherently disclosed – paragraph 0064, lines 12-15) and having control outputs coupled to the first power control input and the second power control input (paragraph 0060, paragraph 0073, lines 18-23).
Regarding claim 32, Ferentz further discloses the power sourcing equipment, including a first Ethernet cable coupling the first network port to the first powered device and a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferentz et al., US Patent Appl. Pub. No. 2008/0114998 in view of Jinaraj et al., US Patent Appl. Pub. No. 2016/0055354 (reference of record).
Regarding claim 2, Ferentz discloses the power sourcing system, as per claim 1.
Fetentz does not specifically state the controller is configured to change the power state for at least one of the plurality of network ports based on a PD or network port prioritization scheme.
Jinaraj teaches a Power Sourcing Equipment 102 (PSE) which communicates with plurality of secure (trusted) and unsecure (rogue) Powered Devices 120 (FIG. 1, paragraphs 0018-0020). Jinaraj further teaches port prioritization of the secure (trusted) powered devices (PDs) for power distribution control (paragraphs 0021-0024, and 0037). In addition, Jinaraj further teaches generating a security policy for the designated secure and unsecure PDs and preventing supply of power to the unsecure PDs (paragraphs 0021, 0023, 0026, 0027, 0036, and 0038). Thus, optimizing the power supplied by the PSE (paragraphs 0005 and 0006).

Regarding claim 3, Jinaraj further teaches the system, as per claim 2, wherein the PDs include at least one security device and at least one non-security device, and wherein the prioritization scheme prioritizes the at least one security device over the at least one non-security device security (paragraphs 0021-0024, 0026-0027, and 0036-0038).
Regarding claim 5, Jinaraj further teaches the system, as per claim 2, further comprising a computer or host processor configured to display PSE system configuration options to a user and to update the prioritization scheme based on user input (paragraph 0021, lines 1-7, paragraph 0024, lines 1-5, paragraphs 0041-0042, FIG. 4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferentz et al., US Patent Appl. Pub. No. 2008/0114998 in view of Jinaraj et al., US Patent Appl. Pub. No. 2016/0055354, and further in view of Tolliver, US Patent Appl. Pub. No. 2006/0133368.
Regarding claim 4, Ferentz and Jinaraj disclose the power sourcing system, as per claim 3.
Ferentz and Jinaraj do not specifically state the one security device includes a security camera.
Tolliver teaches automatically suspending/allocating power to PD ports of a Power over Ethernet (PoE) CPB switch 100 (FIG(s) 1 and 2) based on defined power allocation policies 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described PoE system and functionality as suggested by Tolliver with the power sourcing system disclosed by Ferentz and Jinaraj in order to implement the one security device includes a security camera. One of ordinary skill in the art would be motivated to do so in order to automatically identify and conveniently change, with minimal operator intervention upon network reconfiguration, the power priority of the port coupling the security camera.
Allowable Subject Matter
Claims 6-12 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186